UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6830



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRANCE LAMONT MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CR-98-13-4-1H)


Submitted:   September 14, 2000       Decided:    September 26, 2000


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Lamont Moore, Appellant Pro Se. John Samuel Bowler, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Lamont Moore appeals from the district court’s order

denying his motion for judicial recusal. Recusal is governed by 28

U.S.C. § 455 (1994), which provides in relevant part:

     (a)   Any justice, judge, or magistrate of the United
           States shall disqualify himself in any proceeding
           in which his impartiality might reasonably be
           questioned.

     (b)   He shall also disqualify himself in the following
           circumstances:

           (1)   Where he has a personal bias or prejudice
                 concerning a party, or personal knowledge of
                 disputed evidentiary facts concerning the
                 proceeding . . . .

28 U.S.C. § 455.

     This Court reviews a district judge’s refusal to recuse him-

self for abuse of discretion.   See United States v. DeTemple, 162

F.3d 279, 283 (4th Cir. 1998), cert. denied, 526 U.S. 1137 (1999).

Applying this standard to the instant facts, we find that Moore

fails to demonstrate such an abuse.    Accordingly, we affirm the

district court’s denial of his motion. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED



                                 2